JOHNSON, Judge,
concurring and dissenting:
I agree wholeheartedly with the majority that the trial court did not abuse its discretion in awarding temporary custody to George J. Belan, III, the party bringing this appeal. In my view, however, Belan (hereinafter “Father”) is not an “aggrieved party.” I must therefore question whether this appeal should properly be entertained, once Sylvia Mae Belan, (hereinafter “Mother”), the losing party in the trial court, has withdrawn her appeal. Moreover, I cannot agree with the dictum found in several footnotes of the majority opinion suggesting that the trial court may entertain a petition for modification of custody only after the disposition of a pending appeal. Accordingly, I respectfully dissent.
At the conclusion of a hearing held over two days (September 25, 1989 and October 27, 1989) the Honorable H. Terry Grimes, President Judge, reached the following finding of fact and entered the following order, on the record:
BY THE COURT: The question before the Court today is whether or not the wife, and that is how it was referred to in the agreement, Mrs. Belan, is able to provide a home *468environment that’s in the best interest of the child. Based upon the testimony and exhibits presented, the Court finds that a home environment in the best interest of Tiffany is not being provided at this time; therefore, the Court will make this temporary order:
AND NOW, this 27th day of October, 1989, the Court confirms the contract between the parties dated December 5, 1987 and the amendment thereto dated August 16, 1988 and will deem this proceeding to be litigation over the provisions of paragraph 9(f) in the Agreement and therefore, ORDERS the alternative provisions set forth in the Agreement temporarily be in force and effect.
Proceedings, 9/25/89 and 10/27/89, pages 258-59.
My colleagues in the majority acknowledge that Father is the winning party in the trial court, with primary physical custody of the child having been awarded to Father. Majority page 686. They do not explain why this appeal should be entertained.
Only an aggrieved party can appeal from an order entered by the trial court. Pa.R.A.P. 501. To be aggrieved, a party must have been adversely affected by the decision from which the appeal is to be taken. Generally, a prevailing party is not “aggrieved,” and therefore, does not have standing to appeal an order which has been entered in her or his favor. Green by Green v. SEPTA, 380 Pa.Super. 268, 551 A.2d 578 (1988) (citing cases). When one issue in a case is decided against a party, but the party prevails on the other issues and wins the case in chief, the party cannot claim to have been adversely affected and hence “aggrieved” by the decision; he therefore lacks standing to appeal the single issue decided against him. Burchanowski v. County of Lycoming, 32 Pa.Commw. 207, 210, 378 A.2d 1025, 1027 (1977).
In this case, the order of October 27, 1989 removed primary physical custody during the school term from Mother and vested such custody in Father. The only complaint advanced by Father is that the order awarding him custody included the word “temporary.” Father urges that *469the use of that word by the trial court raises an implication as to future action by the trial court. Father cites no authority for the proposition that this court must review anything more than what a trial court, in fact, orders, as opposed to what any particular appellant believes might be implied by the trial court. I would reject this invitation to speculate upon possible future court conduct.
Where, as here, Father has been the prevailing party below and physical custody has been awarded to him, I would conclude that Father lacks any standing to appeal, not being an “aggrieved party” under Pa.R.A.P. 501. Therefore, I would dismiss the appeal. Green by Green v. SEPTA, supra; Burchanowski v. County of Lycoming, supra.
I must also dissent from so much of the opinion of the majority that suggests, by way of dictum, that a trial court is precluded from entertaining a petition for modification of a custody order while an appeal is pending. First, the issue is not before us. In footnote three the majority correctly states that Wife untimely filed a motion to modify/reconsider the order of October 27, 1989; she filed her motion on December 22, 1989. Of course, because her motion was not timely, the trial court could not and did not consider it. I would refrain from any assertions concerning what procedural rights might be available to the parties were they to seek to proceed in the trial court on issues concerning the best interests of the child, where there are no facts before us on this appeal to warrant such conjecture.
The majority goes further and suggests that, even had the motion been timely filed, the trial court could not consider it. The law is otherwise. Pa.R.A.P. 1701(b)(3), 42 Pa.C.S., specifically allows a court to entertain a motion for reconsideration after the appeal is lodged, if timely filed. The majority relies upon Bartle v. Bartle, 304 Pa.Super. 348, 450 A.2d 715 (1982), a custody case, for the proposition that Mother must wait until after the appeal is decided before she may present her petition. What Bartle actually holds is that “Although Pa.Rules Appellate Pro. 1701(b)(3) *470sets forth an exception to the general rule [that the trial court loses jurisdiction once an appeal is taken], it also sets forth certain, specific procedural mandates with regard to such exceptions none of which were followed in this case.” Bartle, 304 Pa.Super. at 351, 450 A.2d at 716.
I agree that Judge Grimes did not abuse his discretion in entering the trial court order awarding temporary physical custody in Father, who seeks to bring this appeal. However, I would dismiss the appeal as being brought by a party who is not aggrieved by Judge Grimes’ order.
Accordingly, I dissent.